                        Case 1:19-cr-00534-JGK Document 9 Filed 01/25/21 Page 1 of 1


                                                                                                                                                    March 31, 2020


            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -----------------------------------------------------------------X
            UNITED STATES OF AMERICA,                                                                           CONSENT TO PROCEED BY
                                                                                                                VIDEOCONFERENCE
                                              -v-
                                                                                                                                                       JGK
                                                                                                                ~             -CR- 534               (_)Ll
            Lance Harper
                                                           Defendant(s).
            --------- --- ---------- -- --- ---- -- ----- ----- ----- ------------ --- --X

Defendant   Lance Harper                                                            hereby voluntarily consents to
            participate in the following proceeding via videoconferencing: and audio conferencing

            X          Initial Appearance/Appointment of Counsel

                       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of


                                                                                                                     ~·-- _
                                                                                                                          _----... -----
                       Indictment Form)
                                                                                                                .-
                                                                                                                               .   - ·- - -- ---.. --·---
                                                                                                                                                       -. . --
                                                                                                            j1i~n~
                                                                                                            (

                                                                                                                               1
                       Preliminary Hearing on Felony Complaint                                                                 '1 .:'
                                                                                                                                   ~lJ


            X                                                                                               I; l)'JC ~J!lf~= :~;·
                       Bail/Revocation/Detention Hearing                                                    • 1T: Y \:r'l· •;·n 1:r ;. '. r ,; , r_ · ~'
                                                                                                            t; r.JL•- · - ~ \.. ...
            X                                                                                                   ··v·-c1 '•
                       Status and/or Scheduling Conference
                                                                                                                q~-.:~~-.:.. ~ - -,; ;- s-/jo JI
                                                                                                                     ✓'   •



                       Misdemeanor Plea/Trial/Sentence



                                                                                             J I·11 R   •
                                                                                                            she 11 ow              Digitally signed by Jill R. Shellow
                                                                                                                                   Date : 2021.01.1914:37:54--05'00'
            _Is LanceHarper (by JRS)
            Defendant's Signature                                                            Defense Counsel's Signature
            (Judge may obtain verbal consent on
            Record and Sign for Defendant)



            Print Defendant's Name                                                           Print Defense Counsel's Name



            This proceeding was conducted by reliable videoconferencing technology.



                            1
                                                                                     &€((~                                                                       ~
            DatT                                                                             U.S. Magistrate Juggc                     7>f:'>r72 JC             J
                                                                                                                                                          ___) ui> &-,f___
